          Case 1:21-cr-00299-JMF Document 19 Filed 09/09/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 7, 2021

VIA ECF                                   Application GRANTED. Time is excluded in the interests of
                                          justice from today, until October 26, 2021, for the reasons set
The Honorable Jesse M. Furman             forth in the Government's letter. The Clerk of Court is directed to
United States District Judge              terminate Doc. #18. SO ORDERED.
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

       Re:     United States v. Tracii Show Hutsona, 21 Cr. 299 (JMF)
                                                                                          September 9, 2021
Dear Judge Furman:

         On August 31, 2021, the defendant moved to adjourn the next status conference and the
motions schedule. The Government consented to the motion. On September 1, 2021, the Court
granted the defendant’s motion and adjourned the conference until October 26, 2021. The
Government writes to respectfully request that the Court exclude the time between the date of this
letter and October 26, 2021, pursuant to the Speedy Trial Act. The ends of justice served by
granting such an exclusion outweigh the best interest of the public and the defendant in a speedy
trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). An exclusion is warranted in order for the defendant
to continue to review discovery and prepare any pretrial motions. An exclusion is also warranted
to allow the parties time to continue discussions of potential pretrial resolution of this case.
Defense counsel consents to this request.




                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         By: _____________________________
                                            Michael C. McGinnis / Timothy V. Capozzi
                                            Assistant United States Attorneys
                                            (212) 637-2305/2404

cc:    Deborah Colson, Esq.
